Affirmed and Memorandum Opinion filed August 27, 2019.




                                          In The

                       Fourteenth Court of Appeals

                                 NO. 14-18-00075-CR

                        JAMES OLON ROSSON, Appellant
                                             V.
                         THE STATE OF TEXAS, Appellee

                      On Appeal from the 51st District Court1
                            Tom Green County, Texas
                       Trial Court Cause No. A-17-0127-SA

                            MEMORANDUM OPINION

       Appellant appeals his conviction for aggravated assault with a deadly
weapon. Appellant’s appointed counsel filed a brief in which he concludes the
appeal is wholly frivolous and without merit. The brief meets the requirements of
Anders v. California, 386 U.S. 738 (1967), by presenting a professional evaluation


       1
        Pursuant to a January 9, 2018 order of the Supreme Court of Texas, the Third Court of
Appeals transferred this appeal to this court.
of the record and demonstrating why there are no arguable grounds to be advanced.
See High v. State, 573 S.W.2d 807, 811–13 (Tex. Crim. App. 1978).

      A copy of counsel’s brief was delivered to appellant. Appellant was advised
of the right to examine the appellate record and file a pro se response. See Stafford
v. State, 813 S.W.2d 503, 512 (Tex. Crim. App. 1991). As of this date, more than
60 days have passed and no pro se response has been filed.

      We have carefully reviewed the record and counsel’s brief and agree the
appeal is wholly frivolous and without merit. Further, we conclude there is no
reversible error in the record. We are not to address the merits of each claim raised
in an Anders brief or a pro se response when we have determined there are no
arguable grounds for review. See Bledsoe v. State, 178 S.W.3d 824, 827–28 (Tex.
Crim. App. 2005).

      Accordingly, the judgment of the trial court is affirmed.



                                  PER CURIAM

Panel consists of Justices Christopher, Spain, and Poissant.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                         2